 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JOSEPH PALOVICH,                                         Case No.: 2:18-cv-00240-APG-PAL

 4          Petitioner
                                                                          ORDER
 5 v.

 6 JO GENTRY, et al.,

 7          Respondents

 8

 9         Petitioner Joseph Palovich moves to stay this case while he seeks Ninth Circuit

10 authorization to file a successive petition. ECF No. 7. The respondents oppose this request. ECF

11 No. 8. The court lacks jurisdiction over this matter, and therefore the petition is dismissed

12 without prejudice.

13         “Before a second or successive application permitted by this section is filed in the district

14 court, the applicant shall move in the appropriate court of appeals for an order authorizing the

15 district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A). Palovich states that he is

16 seeking Ninth Circuit authorization and asks me to stay this case pending such authorization.

17 But this court lacks jurisdiction over a second or successive petition that has not first been

18 authorized by the court of appeals under 28 U.S.C. § 2244(b). Burton v. Stewart, 549 U.S. 147

19 (2007). I have no authority to stay something over which I have no jurisdiction. Thus, I must

20 dismiss the petition without prejudice.

21         IT IS THEREFORE ORDERED that petitioner’s motion to stay (ECF No. 7) is

22 DENIED.

23
 1         IT IS FURTHER ORDERED that the petition is DISMISSED without prejudice as set

 2 forth in this order.

 3         IT IS FURTHER ORDERED that a certificate of appealability is denied.

 4         IT IS FURTHER ORDERED that respondents’ motion for compliance (ECF No. 5) is

 5 DENIED as moot.

 6         IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and close

 7 this case.

 8         Dated: February 27, 2019.

 9                                                   _________________________________
                                                        Andrew P. Gordon
10                                                      United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
